BOWMAN, Circuit Judge,
dissenting. I respectfully dissent.
The Court goes astray in this decision by treating the question whether Jones’s alleged wrongful deprivation of electrical service occurred “under color of state law” as a question of fact. The District Court correctly treated this question as being jurisdictional — a question of law for the court, not a jury, to resolve. I know of no decision of the United States Supreme Court that treats this sort of question as anything other than a question of law, and the opinion of our Court in this case cites no such decision. Indeed, in the very case with which our Court begins its analysis, Lugar v. Edmondson Oil Co., 457 U.S. 922, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982), the Supreme Court decided the “under col- or of state law” question presented by the facts of that case as a question of law. In reversing the decision of the court of appeals, which had held that on the facts presented there was no state action, the Supreme Court did not suggest that the court of appeals had erred in treating the question as a question of law. Instead, the Court held that the court of appeals had gotten the law wrong, and proceeded itself to decide as a matter of law that the state action requirement for maintaining a § 1983 action had been satisfied and that the case should be remanded for further proceedings on the remaining issues. Lugar, 457 U.S. at 935, 942, 102 S.Ct. at 2752, 2756.
When we treat the “under color of state law” question as a question of law, as I believe we must, it is clear that the temporary turnoff of Jones’s electrical service was not done “under color of state law.” Officer Thompson merely responded to a call requesting the presence of an officer to keep the peace between Jones and his landlord. Officer Thompson was in no position to adjudicate the relative rights of Jones and his landlord, and did nothing more than stand by while the landlord turned off the power to Jones’s unit. The officer did nothing to manifest any hostility toward Jones. There was never a confrontation, as Jones remained in his quarters throughout the incident. That Jones and Officer Thompson briefly saw one another through a window is of little, if any, relevance. If Jones was intimidated by the mere presence of Officer Thompson, and for that reason failed to step forward and assert his position that the landlord was not entitled to turn off the power, that is Jones’s prob*1214lem, not Officer Thompson’s, and cannot properly be used to convert the officer’s benign presence into a basis for the imposition of liability. Officer Thompson was there merely to head off the possibility of violence, and that is all he did. It follows that neither the landlord’s decision to turn off Jones’s electrical service nor the landlord’s physical act of turning off that service can “be fairly attributable to the State.” Lugar, 457 U.S. at 937, 102 S.Ct. at 2753. Although Officer Thompson was on the scene qua police officer and was a state actor, his role there as peacekeeper (and nothing more) was insufficient to convert the landlord’s purely private action into state action or to serve as a predicate for a suit against these officers under § 1983.
For the reasons I have briefly stated, I would affirm the District Court’s dismissal of this § 1983 suit.